Exhibit 10.1

 

PHASE FORWARD INCORPORATED

2004 STOCK OPTION AND INCENTIVE PLAN

As Amended and Restated March 2009

 

1.                                       Purpose and Eligibility

 

The purpose of this 2004 Stock Option and Incentive Plan (the “Plan”) of Phase
Forward Incorporated (the “Company”) is to provide stock options and other
equity interests in the Company (each an “Award”) to employees, officers,
directors, consultants and advisors of the Company and its Subsidiaries, all of
whom are eligible to receive Awards under the Plan. Any person to whom an Award
has been granted under the Plan is called a “Participant.” Additional
definitions are contained in Section 9.

 

2.                                       Administration

 

The Plan will be administered by the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”). The Committee shall,
subject to the provisions of the Plan, have the power to construe this Plan, to
determine all questions hereunder, and to adopt and amend such rules and
regulations for the administration of this Plan as it may deem desirable. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to this Plan or any option granted
under it.

 

3.                                       Stock Available for Awards

 

a.               Number of Shares.  Subject to adjustment under Section 3(c) and
the next sentence, the aggregate number of shares of Common Stock of the Company
(the “Common Stock”) that may be issued pursuant to the Plan is 3,981,505
shares. Subject to stockholder approval, the number of reserved shares of Common
Stock under the Plan shall be increased from 3,981,505 shares to 5,481,505
shares. If any Award expires, or is terminated, surrendered, cancelled or
forfeited, in whole or in part, the unissued Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan. If shares of
Common Stock issued pursuant to the Plan are surrendered or forfeited to, the
Company, such shares of Common Stock shall again be available for the grant of
Awards under the Plan. Shares tendered or held back upon exercise of an Option
or settlement of an Award to cover the exercise price or tax withholding shall
not be available for future issuance under the Plan. In addition, the grant of a
stock appreciation right shall reduce the number of shares available for grant
under the Plan by the gross number of shares underlying such stock appreciation
right. Upon the exercise of such stock appreciation right, the authorized share
pool under this Section 3 shall not be credited with any additional shares.
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.

 

b.              Per-Participant Limit.  Subject to adjustment under
Section 3(c), no Participant may be granted Options or stock appreciation rights
during any one fiscal year to purchase more than 750,000 shares of Common Stock.

 

c.               Adjustment to Common Stock.  In the event of any stock split,
stock dividend, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off,
split-up, or other similar change in capitalization or event, (i) the number and
class of securities available for Awards under the Plan and the per-Participant
share limit, (ii) the number and class of securities, vesting schedule and
exercise price per share subject to each outstanding Option, (iii) the
repurchase price per security subject to repurchase, and (iv) the terms of each
other outstanding stock- based Award shall be adjusted by the Company (or
substituted Awards

 

1

--------------------------------------------------------------------------------


 

may be made) to the extent the Committee shall determine, in good faith, that
such an adjustment (or substitution) is appropriate. If Section 8(e)(i) applies
for any event, this Section 3(c) shall not be applicable.

 

4.                                       Stock Options

 

a.               General.  The Committee may grant options to purchase Common
Stock (each, an “Option”) and determine the number of shares of Common Stock to
be covered by each Option, the exercise price of each Option and the conditions
and limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions and
restrictions relating to applicable federal or state securities laws, as it
considers advisable.

 

b.              Incentive Stock Options.  An Option that the Committee intends
to be an “incentive stock option” as defined in Section 422 of the Code (an
“Incentive Stock Option”) shall be granted only to employees of the Company and
shall be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Committee and the Company shall have no liability
if an Option or any part thereof that is intended to be an Incentive Stock
Option does not qualify as such. An Option or any part thereof that does not
qualify as an Incentive Stock Option is referred to herein as a “Nonstatutory
Stock Option.”

 

c.               Exercise Price.  The Committee shall establish the exercise
price (or determine the method by which the exercise price shall be determined)
at the time each Option is granted and specify it in the applicable option
agreement. The exercise price of each Option shall not be less than 100 percent
of the per share fair market value of the Common Stock on the date of grant.
Fair market value shall be determined by reference to market quotations on the
Nasdaq National Market System.

 

d.              Duration of Options.  Each Option shall be exercisable at such
times and subject to such terms and conditions as the Committee may specify in
the applicable option agreement. Each Option shall expire ten years after the
date of grant.

 

e.               Exercise of Option.  Options may be exercised only by delivery
to the Company of a written notice of exercise signed by the proper person
together with payment in full as specified in Section 4(f) for the number of
shares for which the Option is exercised.

 

f.                 Payment Upon Exercise.  Common Stock purchased upon the
exercise of an Option shall be paid for by one or any combination of the
following forms of payment:

 

(i)             by check payable to the order of the Company;

 

(ii)          except as otherwise explicitly provided in the applicable option
agreement, and only if the Common Stock is then publicly traded, delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, or delivery
by the Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; or

 

(iii)       to the extent explicitly provided in the applicable option
agreement, by (x) delivery of shares of Common Stock owned by the Participant
valued at fair market value and which have been held by the Participant for at
least six months (as determined by the Committee or as determined pursuant to
the applicable option agreement), or (y) payment of such other lawful
consideration as the Committee may determine.

 

5.                                       Restricted Stock

 

a.               Grants.  The Committee may grant a Restricted Stock Award to a
Participant. A Restricted Stock Award is an award entitling the recipient to
acquire, at such purchase price (which may be zero)

 

2

--------------------------------------------------------------------------------


 

as determined by the Committee, shares of Common Stock subject to such
restrictions and conditions as the Committee may determine (each, a “Restricted
Stock Award”). If a Participant’s employment (or other service relationship)
with the Company or its Subsidiary is terminated prior to satisfaction of such
restrictions and conditions, any Restricted Stock that has not vested shall
automatically and without requirement of notice to the Participant from the
Company be deemed to be forfeited to the Company, subject to the payment by the
Company of the original purchase price for such Restricted Stock, if any.

 

b.              Terms and Conditions.  The Committee shall determine the terms
and conditions of any such Restricted Stock Award. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. In the event a Restricted
Stock Award granted to an employee shall have a performance goal, the
restriction period with respect to such Award shall not be less than one year,
and in the event a Restricted Stock Award granted to an employee shall be based
on continuing employment, the total restriction period with respect to such
Award shall not be less than three years; provided, however, the risks of
forfeiture can lapse incrementally over the three-year period. No dividends may
be earned under a Restricted Stock Award. Any stock certificates issued in
respect of a Restricted Stock Award shall be registered in the name of the
Participant and, unless otherwise determined by the Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). After the expiration of the applicable restrictions and
conditions, the Company (or such designee) shall deliver the certificates no
longer subject to such restrictions to the Participant or, if the Participant
has died, to the beneficiary designated by a Participant, in a manner determined
by the Committee, to receive amounts due or exercise rights of the Participant
in the event of the Participant’s death (the “Designated Beneficiary”). In the
absence of an effective designation by a Participant, Designated Beneficiary
shall mean the Participant’s estate.

 

6.                                       Other Stock-Based Awards

 

The Committee shall have the right to grant other Awards based upon the Common
Stock having such terms and conditions as the Committee may determine,
including, without limitation, the grant of shares based upon certain
conditions, the grant of securities convertible into Common Stock and the grant
of stock appreciation rights, phantom stock awards or stock units. In the event
an Other Stock-Based Award granted to an employee shall have a performance goal,
the restriction period with respect to such Award shall not be less than one
year, and in the event an Other Stock-Based Award granted to an employee shall
be based on continuing employment, the total restriction period with respect to
such Award shall not be less than three years; provided, however, the risks of
forfeiture can lapse incrementally over the three-year period. No dividends may
be earned under any other Stock-Based Award.

 

7.                                       Performance-Based Awards to Covered
Employees

 

a.               Performance-Based Awards.  Any employee or other key person
providing services to the Company and who is selected by the Committee may be
granted one or more Performance-Based Awards in the form of a Restricted Stock
Award or Other Stock-Based Award payable upon the attainment of Performance
Goals that are established by the Committee and relate to one or more of the
Performance Criteria, in each case on a specified date or dates or over any
period or periods determined by the Committee. The Committee shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for any Performance Cycle. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its discretion, may adjust or modify
the calculation of Performance Goals for such Performance Cycle in order to
prevent the dilution or enlargement of the rights of an individual (i) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,

 

3

--------------------------------------------------------------------------------


 

transaction, event or development, (ii) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or (iii) in response to, or in anticipation
of, changes in applicable laws, regulations, accounting principles, or business
conditions provided however, that the Committee may not exercise such discretion
in a manner that would increase the Performance-Based Award granted to a Covered
Employee. Each Performance-Based Award shall comply with the provisions set
forth below.

 

(b)         Grant of Performance-Based Awards.  With respect to each
Performance-Based Award granted to a Covered Employee, the Committee shall
select, within the first 90 days of a Performance Cycle (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Committee may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Covered Employees.

 

(c)          Payment of Performance-Based Awards.  Following the completion of a
Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Committee shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

 

(d)         Maximum Award Payable.  The maximum Performance- Based Award payable
to any one Covered Employee under the Plan for a Performance Cycle is 300,000
shares of Stock (subject to adjustment as provided in Section 3(d) hereof).

 

8.                                       General Provisions Applicable to Awards

 

a.               Transferability of Awards.  Except as the Committee may
otherwise determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.

 

b.              Documentation.  Each Award under the Plan shall be evidenced by
a written instrument in such form as the Committee shall determine or as
executed by an officer of the Company pursuant to authority delegated by the
Committee. Each Award may contain terms and conditions in addition to those set
forth in the Plan; provided, that such terms and conditions do not contravene
the provisions of the Plan.

 

c.               Committee Discretion.  The terms of each type of Award need not
be identical, and the Committee need not treat Participants uniformly.

 

d.              Termination of Status.  In the event a Participant dies prior to
the vesting of the first tranche of shares subject to an Award, such Award will
automatically accelerate to provide that the first tranche of shares shall be
exercisable for the remainder of the term of the Award. The Committee shall
otherwise determine the effect on an Award of the disability, death, retirement,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which,

 

4

--------------------------------------------------------------------------------


 

and the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

 

e.               Acquisition of the Company

 

(i)             Consequences of an Acquisition.  Upon the consummation of an
Acquisition, the Board or the board of directors of the surviving or acquiring
entity (as used in this Section 8(e)(i), also the “Board”), shall, as to
outstanding Awards (on the same basis or on different bases as the Board shall
specify), make appropriate provision for the continuation of such Awards by the
Company or the assumption of such Awards by the surviving or acquiring entity
and by substituting on an equitable basis for the shares then subject to such
Awards either (a) the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Acquisition, (b) shares of stock
of the surviving or acquiring corporation or (c) such other securities or other
consideration as the Board deems appropriate, the fair market value of which (as
determined by the Board in its sole discretion) shall not materially differ from
the fair market value of the shares of Common Stock subject to such Awards
immediately preceding the Acquisition; provided, however, that, notwithstanding
the foregoing, the form of instruments evidencing Options granted pursuant to
this Plan shall provide that in the event of an Acquisition, then twenty-five
percent (25%) of the shares underlying the Options issued pursuant to such
instruments shall immediately vest and become exercisable (in addition to any
portion of the Options already vested and exercisable). In addition to or in
lieu of the foregoing, with respect to outstanding Options, the Board may, on
the same basis or on different bases as the Board shall specify, upon written
notice to the affected optionees, provide that one or more Options then
outstanding must be exercised, in whole or in part, within a specified number of
days of the date of such notice, but in no event less than five (5) business
days, at the end of which period such Options shall terminate, or provide that
one or more Options then outstanding, in whole or in part, shall be terminated
in exchange for a cash payment equal to the excess of the fair market value (as
determined by the Board in its sole discretion) for the shares subject to such
Options over the exercise price thereof; provided, however, that before
terminating any portion of an Option that is not vested or exercisable (other
than in exchange for a cash payment), the Board must first accelerate in full
the exercisability of the portion that is to be terminated. Unless otherwise
determined by the Board (on the same basis or on different bases as the Board
shall specify), any repurchase rights or other rights of the Company that relate
to an Option or other Award shall continue to apply to consideration, including
cash, that has been substituted, assumed or amended for an Option or other Award
pursuant to this paragraph. The Company may hold in escrow all or any portion of
any such consideration in order to effectuate any continuing restrictions.

 

(ii)          Acquisition Defined.  An “Acquisition” shall mean:

 

(a)                                  a merger or consolidation of the Company
with or into any other corporation or other business entity in which the Company
is the surviving corporation (except one in which the holders of capital stock
of the Company immediately prior to such merger or consolidation continue to
hold at least a majority of the outstanding securities having the right to vote
in an election of the Board (“Voting Stock”) of the Company); or any such merger
or consolidation in which the Company is not the surviving corporation;

 

(b)                                 a sale, lease, exchange or other transfer
(in one transaction or a related series of transactions) of all or substantially
all of the Company’s assets;

 

(c)                                  the acquisition by any person or any group
of persons (other than the Company, any of its direct or indirect subsidiaries,
or any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its direct or indirect
subsidiaries) acting together in any transaction or related series of
transactions, of such number of shares of the Company’s Voting Stock as causes
such person, or group of

 

5

--------------------------------------------------------------------------------


 

persons, to own beneficially, directly or indirectly, as of the time immediately
after such transaction or series of transactions, 50% or more of the combined
voting power of the Voting Stock of the Company other than as a result of an
acquisition of securities directly from the Company, or solely as a result of an
acquisition of securities by the Company which by reducing the number of shares
of the Voting Stock outstanding increases the proportionate voting power
represented by the Voting Stock owned by any such person to 50% or more of the
combined voting power of such Voting Stock; and

 

(d)                                 a change in the composition of the Board
following a tender offer or proxy contest, as a result of which persons who,
immediately prior to a tender offer or proxy contest, constituted the Company’s
Board shall cease to constitute at least a majority of the members of the Board.

 

(iii)       Assumption of Options Upon Certain Events.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant Awards under the
Plan in substitution for stock and stock-based awards issued by such entity or
an affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.

 

(iv)      Parachute Awards.  If, in connection with an Acquisition described
therein, a tax under Section 4999 of the Code would be imposed on the
Participant (after taking into account the exceptions set forth in
Sections 280G(b)(4) and 280G(b)(5) of the Code), then the number of Awards which
shall become exercisable, realizable or vested shall be reduced (or delayed), to
the minimum extent necessary, so that no such tax would be imposed on the
Participant (the Awards not becoming so accelerated, realizable or vested, the
“Parachute Awards”); provided, however, that if the “aggregate present value” of
the Parachute Awards would exceed the tax that, but for this sentence, would be
imposed on the Participant under Section 4999 of the Code in connection with the
Acquisition, then the Awards shall become immediately exercisable, realizable
and vested without regard to the provisions of this sentence. For purposes of
the preceding sentence, the “aggregate present value” of an Award shall be
calculated on an after-tax basis (other than taxes imposed by Section 4999 of
the Code) and shall be based on economic principles rather than the principles
set forth under Section 280G of the Code and the regulations promulgated
thereunder. All determinations required to be made under this
Section 8(e)(iv) shall be made by the Company.

 

f.                 Withholding.  Each Participant shall pay to the Company, or
make provisions satisfactory to the Company for payment of, any taxes required
by law to be withheld in connection with Awards to such Participant no later
than the date of the event creating the tax liability. The Committee may allow
Participants to satisfy the minimum tax withholding obligation in whole or in
part by transferring shares of Common Stock, including shares retained from the
Award creating the tax obligation, valued at their fair market value (as
determined by the Committee or as determined pursuant to the applicable option
agreement). The Company may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to a Participant.

 

g.              Amendment of Awards.  The Committee may amend, modify or
terminate any outstanding Award including, but not limited to, substituting
therefor another Award of the same or a different type, changing the date of
exercise or realization, and converting an Incentive Stock Option to a
Nonstatutory Stock Option, provided that the Participant’s consent to such
action shall be required unless the Committee determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant. Except as provided in Section 3(c) or 8(e), the Committee shall
obtain stockholder approval prior to taking any action to reduce the exercise
price of outstanding Options and stock appreciation right or effect repricing
through cancellation and regrants.

 

h.              Conditions on Delivery of Stock.  The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under

 

6

--------------------------------------------------------------------------------


 

the Plan until (i) all conditions of the Award have been met or removed to the
satisfaction of the Company, (ii) in the opinion of the Company’s counsel, all
other legal matters in connection with the issuance and delivery of such shares
have been satisfied, including any applicable securities laws and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations including any applicable withholding tax.

 

i.                  Acceleration.  The Committee may at any time provide that
any Options shall become immediately exercisable in full or in part, that any
Restricted Stock Awards shall be free of some or all restrictions, or that any
Other Stock-Based Awards may become exercisable in full or in part or free of
some or all restrictions or conditions, or otherwise realizable in full or in
part, as the case may be, despite the fact that the foregoing actions may
(i) cause the application of Sections 280G and 4999 of the Code if a change in
control of the Company occurs, or (ii) disqualify all or part of the Option as
an Incentive Stock Option.

 

9.                                       Miscellaneous

 

a.               Definitions.

 

(i)             “Company,” for purposes of eligibility under the Plan, shall
include any present or future subsidiary corporations of Phase Forward
Incorporated, as defined in Section 424(f) of the Code (a “Subsidiary”), and any
present or future parent corporation of Phase Forward Incorporation, as defined
in Section 424(e) of the Code. For purposes of Awards other than Incentive Stock
Options, the term “Company” shall include any other business venture in which
the Company has a direct or indirect significant interest, as determined by the
Committee in its sole discretion.

 

(ii)          “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.

 

(iii)       “Covered Employee” means an employee who is a “Covered Employee”
within the meaning of Section 162(m) of the Code.

 

(iii)       “employee” for purposes of eligibility under the Plan (but not for
purposes of Section 4(b)) shall include a person to whom an offer of employment
has been extended by the Company.

 

(iv)      “Performance-Based Award” means any Restricted Stock Award or Other
Stock-Based Award granted to a Covered Employee that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code and the
regulations promulgated thereunder.

 

(v)         “Performance Criteria” means the criteria that the Committee selects
for purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Committee, including,
but not limited to, the Company or a unit, division, group, or Subsidiary of the
Company) that will be used to establish Performance Goals are limited to the
following: earnings before interest, taxes, depreciation and amortization, net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Stock, economic value-added,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, stockholder
returns, return on sales, gross or net profit levels, productivity, expense,
margins, operating efficiency, working capital, earnings (loss) per share of
Stock, sales or market shares, any of which may be measured either in absolute
terms or as compared to any incremental increase or as compared to results of a
peer group.

 

7

--------------------------------------------------------------------------------


 

(vi)      “Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a Participant’s right to and the payment of a Restricted Stock
Award or Other Stock-Based Award. Each such period shall not be less than
12 months.

 

(vii)   “Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Committee for a Performance Cycle based upon the
Performance Criteria.

 

b.              No Right To Employment or Other Status.  No person shall have
any claim or right to be granted an Award, and the grant of an Award shall not
be construed as giving a Participant the right to continued employment or any
other relationship with the Company. The Company expressly reserves the right at
any time to dismiss or otherwise terminate its relationship with a Participant
free from any liability or claim under the Plan.

 

c.               No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder thereof.

 

d.              Effective Date and Term of Plan.  The Plan shall become
effective on the date on which it is adopted by the Board. No Awards shall be
granted under the Plan after the completion of ten years from the date on which
the Plan was adopted by the Board, but Awards previously granted may extend
beyond that date.

 

e.               Amendment of Plan.  The Board may amend, suspend or terminate
the Plan or any portion thereof at any time; provided, however, that any
material Plan amendments (other than amendments that curtail the scope of the
Plan) shall be subject to approval by the Company stockholders entitled to vote
at a meeting of stockholders, including any Plan amendments that (i) increase
the number of shares reserved for issuance under the Plan, (ii) expand the type
of Awards available under, materially expand the class of individuals eligible
to participate in, or materially extend the term of, the Plan, or (iii) require
stockholder approval under the rules of the Nasdaq National Market or under any
other applicable law, rule or regulation. In addition, to the extent determined
by the Committee to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code or to
ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders.

 

8

--------------------------------------------------------------------------------


 

f.                 Governing Law.  The provisions of the Plan and all Awards
made hereunder shall be governed by and interpreted in accordance with the laws
of the State of Delaware, without regard to any applicable conflicts of law.

 

 

 

Original Plan

 

 

 

Adopted by the Board of Directors on
March 11, 2004

 

 

 

Approved by the stockholders on
April 20, 2004

 

 

 

Amendment and Restatement

 

 

 

Adopted by the Board of Directors on
March 28, 2006

 

 

 

Approved by the stockholders on
May 3, 2006

 

 

 

Amendment No. 1

 

 

 

Adopted by the Board of Directors on
March 30, 2007

 

 

 

Approved by the stockholders on
May 2, 2007

 

 

 

Second Amendment and Restatement

 

 

 

Adopted by the Board of Directors on
March 31, 2009

 

 

 

Approved by the stockholders on
May 8, 2009

 

9

--------------------------------------------------------------------------------